DISMISS and Opinion Filed March 27, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00875-CV

                 ELEVACITY, LLC, AND ROBERT OBLON, Appellants
                                      V.
                       PRUVIT VENTURES, INC., Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-00472-2018

                            MEMORANDUM OPINION
                     Before Justices Bridges, Partida-Kipness, and Carlyle
                                  Opinion by Justice Bridges
       Before the Court is the parties’ March 20, 2019 joint motion to dismiss due to settlement.

We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(2).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE
180875F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ELEVACITY, LLC, AND ROBERT                       On Appeal from the 296th Judicial District
 OBLON, Appellants                                Court, Collin County, Texas
                                                  Trial Court Cause No. 296-00472-2018.
 No. 05-18-00875-CV       V.                      Opinion delivered by Justice Bridges.
                                                  Justices Partida-Kipness and Carlyle
 PRUVIT VENTURES, INC., Appellee                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered March 27, 2019




                                            –2–